       Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:20-cr-00188-BLW-1

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 TEL JAMES BOAM,

        Defendant.




                               INTRODUCTION

      Before the Court is Defendant’s Motion in Limine to Exclude Ultimate

Issues in the Case from the Government Witnesses (Dkt. 100). For the reasons

discussed below, the Court will deny the motion without prejudice.

                                BACKGROUND
      Defendant is charged in a 17-count indictment with 16 counts of attempted

sexual exploitation of a minor child (Counts 1 through 16), and 1 count of

possession of child pornography (Count 17). (Dkt. 1.) Counts 1 through 16 allege

that Defendant attempted to produce child pornography videos of “Jane Doe” on or

about June 8, 2018; July 1, 2018; July 24, 2018; July 29, 2018; August 1, 2018;


MEMORANDUM DECISION AND ORDER - 1
           Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 2 of 8




August 4, 2018; August 6, 2018; August 7, 2018; August 8, 2018; August 9, 2018;

August 10, 2018; August 13, 2018; August 15, 2018; August 22, 2018; August 24,

2018; and August 29, 2018. (Id.) Count 17 alleges that Defendant possessed videos

of child pornography on his Apple iCloud account. (Id.)1

                LEGAL STANDARD FOR MOTIONS IN LIMINE

       There is no express authority for motions in limine in either the Federal

Rules of Criminal Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). The key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offered.” Luce v.

United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

                                       ANALYSIS
       Defendant moves under Federal Rules of Evidence 704(b), 401, and 403 to

exclude testimony by any of the Government’s witnesses on the ultimate issues in

this case. Specifically, Defendant moves to exclude Government witness Special

Agent Knight and Government expert witness Special Agent Bradley J. Roedel (or




       1
        Additional background information is set forth in the Court’s previous Memorandum
Decision and Order docketed at Dkt. 89.



MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 3 of 8




other Government witnesses) from testifying, or expressing an opinion, that

Defendant, as opposed to someone else, is more likely than not to have

downloaded the images or videos at issue in the case.

       A.     Rule 704(b)
       Rule 704(b) provides: “In a criminal case, an expert witness must not state

an opinion about whether the defendant did or did not have a mental state or

condition that constitutes an element of the crime charged or of a defense. Those

matters are for the trier of fact alone.” Fed. R. Evid. 704(b).

       Thus, under Rule 704(b), neither SA Roedel, nor any other expert witness,

may state an opinion about whether Defendant did or did not have a particular

mental state or condition regarding the alleged conduct at issue in this case. See

United States v. Booth, 309 F.3d 566, 573 (9th Cir. 2002) (Rule 704(b) “prohibits

an expert in a criminal case from stating ‘an opinion or inference as to whether the

defendant did or did not have the mental state . . . constituting an element of the

crime charged or of a defense thereto.’ ” (citation omitted)); Garcia v. Los Banos

Unified Sch. Dist., No. 1:04-CV-6059SMS, 2007 WL 715526, at *4 (E.D. Cal.

Mar. 8, 2007) (“With respect to opinions of the expert as to the Plaintiff’s

credibility, it is established that because it is the province of the jury to determine

credibility, opinions that are nothing more than vouchers for or attacks on

credibility . . . do not assist the trier of fact.”).


MEMORANDUM DECISION AND ORDER - 3
         Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 4 of 8




       The Court has reviewed the summary of testimony for SA Roedel provided

by the Government. (See Dkt. 69.) This summary states that the Government

intends to call Roedel to testify regarding his forensic examination of Defendant’s

electronic devices and the Apple iCloud backup of these devices, and any of the

other subjects identified in his report; and may also identify and testify to the

electronic data, files, and images identified in the materials made available to

Defendant. 2 (Id.)



2
 The summary of the topics of Roedel’s testimony includes:
- Identify of each of the devices he examined, and the nature of the device, its contents, its
   manufacturer, its origin of manufacture, and how the device operates (including its operating
   system).
- The processes used in conducting the forensic examination, including imaging (i.e. copying)
   the devices and then utilizing forensic software programs to identify and locate digital files
   on the devices.
- The processes used in extracting data from the Defendant’s Apple iPhone 6 and Apple
   iPhone XR cellphones, and Melinda Boam’s iPhone.
- The digital files discovered, and information pertaining to each file including.
- The information specific to individual digital files and videos discovered on Defendant’s
   Apple iCloud backup of his Apple iPhone XR, including identifying the following individual
   digital files at issue in this case: the videos that represent the basis for all 17 counts of the
   Indictment, and videos that depict “Jane Doe” on specific dates and times, and engaging in
   specific activities.
- The evidence he discovered on the electronic devices that shows Defendant was the user of
   the devices, including information discovered on Defendant’s iPhones and in Defendant’s
   iCloud backup indicating that Defendant was the operator of the devices.
- The application called “BVCam” that was previously on both of Defendant’s devices, and
   that BVCam spy camera software once installed on Defendant’s devices, since deleted, was
   used to capture the videos of “Jane Doe.”
- How BVCam was accessed, connected to WiFi from Defendant’s iPhones, and how the
   iPhones show data from the SooSpy camera transmitted data to the iPhones.
- The location of the shortcut for the BVCam software on the second page of the home screen
(Continued)



MEMORANDUM DECISION AND ORDER - 4
         Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 5 of 8




       Defendant has pointed to no specific portion of Roedel’s testimony that he

claims violates Rule 704(b). Further, nothing in the summary of Roedel’s

testimony indicates that Roedel will be expressing an opinion on Defendant’s

mental state or condition. The Government has confirmed as much in its response,

stating: “The Government does not intend to offer opinion testimony from SA

Roedel, or any other witnesses, about whether the Defendant did or did not have a

mental state or condition that constitutes an element of the crime charged or

defense.” (Dkt. 104 at 2.)

       However, as the Government also points out, it is the Government’s




    when it was installed on the iPhone XR.
-   Evidence that shows that Defendant was the user of the iPhones.
-   Information regarding Melinda Boam’s iPhone and the screenshots she sent and received
    from Defendant’s iPhone, including the timing of the screenshots, when they were taken and
    sent; and any EXIF data associated with the screenshots.
-   That he did not find any viruses, threats, or malicious software within the electronic devices,
    or their operating systems, that would allow other individuals to control and put child
    pornography on the devices.
-   That he did not find any evidence of remote logins to the devices that would allow an
    individual to control the electronic devices remotely.
-   That there is no evidence to support the conclusion that someone hacked into the electronic
    devices or was otherwise able to remotely control the devices in order to produce the videos
    of “Jane Doe.”
-   General explanation of various topics related to computers and electronic devises aimed at
    assisting the jury’s understanding of the evidence.

(Dkt. 69.)



MEMORANDUM DECISION AND ORDER - 5
        Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 6 of 8




obligation and burden to present inculpatory evidence, beyond a reasonable doubt,

as to each element of the crime charged. The Government states that it will

therefore offer evidence that Defendant is guilty of every element of the crimes

charged. (Id.) This evidence includes the evidence from Roedel as outlined in the

expert disclosure.

      In sum, there no indication that Roedel’s anticipated testimony will violate

Rule 704(b)’s prohibition on an expert witness opining on “whether the defendant

did or did not have a mental state or condition that constitutes an element of the

crime charges or of a defense.” Fed. R. Evid. 704(b). Defendant’s motion

regarding Rule 704(b) will accordingly be denied as it relates to the testimony of

Roedel. However, this denial will be without prejudice to raising the issue at trial,

if appropriate.

      As to SA Knight, Defendant has provided no basis for believing that Knight

is anticipated to testify in violation of Rule 704(b). Accordingly, Defendant’s

motion regarding Rule 704(b) will be denied as it relates to the testimony of

Knight. However, this denial will be without prejudice to raising the issue at trial,

if appropriate.

      B.     Rules 401, 403
      Defendant summarily argues that “any other government witness that tries to

invade the jury’s province, by giving an ultimate opinion that the defendant is


MEMORANDUM DECISION AND ORDER - 6
           Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 7 of 8




more likely than not to have been involved in the depictions and/or downloads is

running afoul of Rules 401 and 403.”3 (Dkt. 100.) Defendant does not provide any

context for this argument, and the Court is thus unable to determine to what

Defendant is referring. Read broadly, the Defendant’s motion appears to seek an

order preventing the government from offering any evidence which implicates the

Defendant in this offense. Neither Rule 401 nor 403 support such a novel request.

Accordingly, Defendant’s motion will be denied to the extent he seeks exclusion of

the Government’s evidence under Rules 401 and 403. Of course, this decision is

without prejudice to the Defendant renewing the objection under Rules 401 and

403 during trial if the government seeks to present evidence that is truly

prejudicial, beyond simply implicating the Defendant in the crimes charged in the

Indictment.

                                           ORDER
       IT IS ORDERED that Defendant’s Motion in Limine to Exclude Ultimate

Issues in the Case from the Government Witnesses (Dkt. 100) is DENIED without




       3
          Under Rule 401, “[e]vidence is relevant if: (a) it has any tendency to make a fact more
or less probable than it would be without the evidence; and (b) the fact is of consequence in
determining the action.” Fed. R. Evid. 401. Under Rule 403, “[t]he court may exclude relevant
evidence if its probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,
or needlessly presenting cumulative evidence.”



MEMORANDUM DECISION AND ORDER - 7
       Case 4:20-cr-00188-BLW Document 106 Filed 09/03/21 Page 8 of 8




prejudice.



                                        DATED: September 3, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
